Exhibit 10.2

 

[FORM OF] LOCK-UP LETTER AGREEMENT

 

Ironclad Performance Wear Corporation

2201 Park Place, Suite 101

El Segundo, CA 90245

 

Dear Sirs:

 

The undersigned has entered into that certain Subscription Agreement with
Ironclad Performance Wear Corporation (the “Company”), dated as of the date
hereof (the “Subscription Agreement”), pursuant to which it has agreed to
purchase shares of common stock of the Company, par value $0.001 per share (the
“Lock-Up Shares”). Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Subscription Agreement.

 

As required under the Subscription Agreement, and for other good and valuable
consideration, the undersigned hereby irrevocably agrees that, without the prior
written consent of the Company (which consent may be withheld in its sole
discretion), the undersigned will not, directly or indirectly, (i) offer,
pledge, sell, lend, grant, transfer or otherwise dispose of, by contract,
option, right or otherwise, any or all of the Lock-Up Shares, or (ii) enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic characteristics of ownership of such Lock-Up Shares (whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of such Lock-Up Shares, in cash or otherwise), in each case for a period
beginning on the date hereof and ending 365 days after the date hereof.

 

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
Lock-Up Shares except in compliance with the foregoing restrictions.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. This agreement is irrevocable and any
obligations of the undersigned shall be binding upon the heirs, personal
representatives, successors, affiliates (within the meaning of the Securities
Act of 1933, as amended), and assigns of the undersigned.

 

This Lock-Up Letter Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of California, without regard to
the principles of conflicts of law thereof. The undersigned hereby irrevocably
submits to the jurisdiction of the federal and state courts located in Los
Angeles County, California. The undersigned agrees that this Lock-Up Letter
Agreement may be enforced by specific performance. Delivery of a signed copy of
this letter by facsimile or other electronic transmission shall be effective as
delivery of the original hereof.

 

 

Very truly yours,

 

 

By:_________________________________

Name:

Title:

 

 

Dated:__________________________

   

